DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-7, Hsueh Liu et al. (U. S. Patent No. 10,791,618 B2) disclosed a neutron capture therapy system that comprises: 
an accelerator (11) configured to generate a charged particle beam (protons); 
a neutron generator (15) configured to generate a neutron beam having neutrons after an irradiation by the charged particle beam; and 
a beam shaping assembly (17, 18, 19) configured to shape the neutron beam, 
wherein the beam shaping assembly comprises a moderator (17) configured to moderate the neutron beam generated by the neutron generator to a preset energy spectrum (column 3, line 58 - column 4, line 55) and a reflecting assembly (16) surrounding the moderator (column 4, lines 56-58). 
However, the prior art failed to disclose or fairly suggested that the neutron capture therapy system comprises:
a beam shaping assembly configured to shape the neutron beam, 
wherein the beam shaping assembly comprises a moderator configured to moderate the neutron beam generated by the neutron generator to a preset energy spectrum and a reflecting assembly surrounding the moderator;
wherein the reflecting assembly comprises a plurality of reflectors configured to guide deflected neutrons back to the neutron beam to increase an intensity of the neutron beam in the preset energy spectrum and a supporting member configured to hold the plurality of reflectors.

With respect to claims 8-15, Hsueh Liu et al. (U. S. Patent No. 10,791,618 B2) disclosed a neutron capture therapy system that comprises: 
a beam shaping assembly (17, 18, 19) configured to shape a neutron beam having neutrons, 
wherein the beam shaping assembly comprises a moderator (17) configured to moderate the neutron beam to a preset energy spectrum (column 3, line 58 - column 4, line 55) and a reflecting assembly (16) surrounding the moderator (column 4, lines 56-58). 
However, the prior art failed to disclose or fairly suggested a neutron capture therapy system that comprises:
a beam shaping assembly configured to shape a neutron beam having neutrons, 
wherein the beam shaping assembly comprises a moderator configured to moderate the neutron beam to a preset energy spectrum, a reflecting assembly surrounding the moderator, and a shielding assembly surrounding the reflecting assembly; 
wherein the shielding assembly comprises a supporting member configured to hold the reflecting assembly and a plurality of shieldings arranged in the supporting member.

With respect to claims 16-20, Hsueh Liu et al. (U. S. Patent No. 10,791,618 B2) disclosed a neutron capture therapy system, comprising: 
a beam shaping assembly (17, 18, 19) configured to shape a neutron beam having neutrons, Page 5 of 12Serial No.: 16/798,644 Amdt. Dated May 24, 2022 Reply to Final Office Action of February 28, 2022 
wherein the beam shaping assembly comprises a moderator (17) configured to moderate the neutron beam to a preset energy spectrum (column 3, line 58 - column 55) and a reflecting assembly (16) surrounding the moderator (column 4, lines 56-58).
However, the prior art failed to disclose or fairly suggested a neutron capture therapy system that comprises:
a beam shaping assembly configured to shape a neutron beam having neutrons, Page 5 of 12Serial No.: 16/798,644 Amdt. Dated May 24, 2022 Reply to Final Office Action of February 28, 2022 
wherein the beam shaping assembly comprises a moderator configured to moderate the neutron beam to a preset energy spectrum and a reflecting assembly surrounding the moderator; 
wherein the reflecting assembly comprises a plurality of reflectors configured to guide deflected neutrons back to the neutron beam to increase an intensity of the neutron beam in the preset energy spectrum and a plurality of cells configured to support the plurality of reflectors, the plurality of cells correspondingly form a plurality of cores, each of the plurality of cells forms one of the plurality of cores, each of the plurality of cores has an accommodating space, the accommodating space is configured to receive one of the plurality of reflectors or to receive a material configured to form a shielding, and the shielding is configured to shield the neutrons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 24 May 2022 with respect to the drawings have been fully considered.  The objections of the drawings have been withdrawn.
Applicant’s amendments filed 24 May 2022 with respect to the specification have been fully considered.  The objection of the specification has been withdrawn.
Applicant’s amendments filed 24 May 2022 with respect to claims 1-7 have been fully considered.  The objections of claims 1-7 have been withdrawn.
Applicant’s amendments filed 24 May 2022 with respect to claims 2-7 have been fully considered.  The objections of claims 2-7 have been withdrawn.
Applicant’s amendments filed 24 May 2022 with respect to claim 3 have been fully considered.  The objections of claim 3 have been withdrawn.
Applicant’s amendments filed 24 May 2022 with respect to claims 5-7 have been fully considered.  The objections of claims 5-7 have been withdrawn.
Applicant’s amendments filed 24 May 2022 with respect to claims 8-15 have been fully considered.  The objection of claims 8-15 has been withdrawn.
Applicant’s amendments filed 24 May 2022 with respect to claims 9-14 have been fully considered.  The objection of claims 9-14 has been withdrawn.
Applicant’s amendments filed 24 May 2022 with respect to claim 11 have been fully considered.  The objections of claim 11 have been withdrawn.
Applicant’s amendments filed 24 May 2022 with respect to claim 12 have been fully considered.  The objections of claim 12 have been withdrawn.
Applicant’s amendments filed 24 May 2022 with respect to claims 13 and 14 have been fully considered.  The objections of claims 13 and 14 have been withdrawn.
Applicant’s amendments filed 24 May 2022 with respect to claim 14 have been fully considered.  The objections of claim 14 have been withdrawn.
Applicant’s amendments filed 24 May 2022 with respect to claim 15 have been fully considered.  The objections of claim 15 have been withdrawn.
Applicant’s amendments filed 24 May 2022 with respect to claims 16-20 have been fully considered.  The objections of claims 16-20 have been withdrawn.
Applicant’s amendments filed 24 May 2022 with respect to claims 17 and 18 have been fully considered.  The objection of claims 17 and 18 has been withdrawn.
Applicant’s amendments filed 24 May 2022 with respect to claim 18 have been fully considered.  The objections of claim 18 have been withdrawn.
Applicant’s amendments filed 24 May 2022 with respect to claim 19 have been fully considered.  The objections of claim 19 have been withdrawn.
Applicant’s amendments filed 24 May 2022 with respect to claims 4-7, 12, and 16-20 have been fully considered.  The rejection of claims 4-7, 12, and 16-20 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hsiao (U. S. Patent No. 11,338,155 B2) disclosed a radiation irradiation system comprising a positioning assembly.
Liu et al. (U. S. Patent No. 11,087,524 B2) disclosed a method for establishing a smooth geometric model based on data of a medical image.
Liu (U. S. Patent No. 10,944,154 B2) disclosed a medical image-based radiation shielding device and a method thereof.
Hsueh Liu et al. (U. S. Patent No. 10,791,618 B2) a neutron-beam source generator comprising a filter.
Piestrup et al. (U. S. Patent No. 10,737,121 B2) disclosed a neutron source for a neutron capture therapy.
Liu et al. (U. S. Patent No. 10,709,783 B2) disclosed a neutron capture therapy system for eliminating a -protein.
Liu et al. (U. S. Patent No. 10,692,283 B2) disclosed an establishment method of a geometric model based on medical image data.
Tsuchida (U. S. Patent No. 10,470,289 B2) disclosed a target for a neutron-generating device and a manufacturing method therefor.
Park, Jr. et al. (U. S. Patent No. 10,462,893 B2) disclosed a method and a system for a surface modification of a substrate for an ion-beam target.
Sved (U. S. Patent No. 7,663,119 B2) disclosed a process for a neutron interrogation of objects in a relative motion or of a large extent.
Fujio Naito, Introduction to accelerators for boron neutron capture therapy, Therapeutic Radiology and Oncology, Vol 2 (November 2018).
Kavitaa Nedunchezhian et al., Boron Neutron Capture Therapy - A Literature Review, Journal of Clinical and Diagnostic Research, 2016 December; 10(12): ZE01–ZE04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884